Citation Nr: 0820889	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  03-03 040A	)	DATE
	)
      MERGED APPEAL	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for a low back strain.

2.  Entitlement to a disability rating higher than 10 percent 
for peroneal neuropathy of the left lower extremity, as 
secondary to the service-connected low back strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1968 to May 
1988.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

In February 2003, in support of his claims, the veteran 
testified at a hearing at the RO before a local Decision 
Review Officer (DRO).

The Board issued a decision in February 2005 denying the 
veteran's petitions to reopen previously denied claims for 
service connection for hypertension and for residuals of a 
cyst excision from his right arm.  And as for the remaining 
claims on appeal - for higher ratings for a left forearm 
disability and the low back strain, the Board remanded these 
claims to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.

Upon completion of the requested development, in August 2006 
the AMC granted service connection for peroneal neuropathy of 
the left lower extremity secondary to the low back strain and 
assigned an initial, separate 10 percent rating for this 
additional disability retroactively effective from January 
26, 2006.  Since the veteran has not indicated satisfaction 
with the overall increase in compensation for his low back 
strain, and a higher rating is still possible under the 
rating schedule, the claim for an increased rating for his 
low back disorder (along with the associated neurological 
manifestations affecting his left lower extremity) remains on 
appeal.  See AB. v. Brown, 6 Vet. App. 35, 39 (1993).

The Board issued another decision in April 2007, this time 
denying the claim for a higher rating for the left forearm 
disability.  However, the Board remanded the remaining claims 
for higher ratings for the low back strain and associated 
peroneal neuropathy of the left lower extremity for 
additional development and consideration.  The AMC completed 
the additional development, continued to deny these remaining 
claims, and has since returned them to the Board.


FINDINGS OF FACT

1.  A VA physician that examined the veteran on remand in 
January 2006, who submitted an addendum to the report of that 
evaluation in May 2007, indicated the veteran's low back 
strain is manifested by pain, mild guarding, tenderness, 
and weakness, but no evidence of spasm, pain with motion, 
atrophy or ankylosis; at worst, he has 50 degrees of flexion 
(after repetitive motion), 10 degrees of extension, 10 
degrees of left lateral flexion, 20 degrees of right lateral 
flexion and 10 degrees of right and left lateral rotation.  
Other than a 10-degree loss of motion in flexion, there is no 
additional loss of motion due to pain/painful motion, limited 
or excess movement, weakness, incoordination, and 
premature/excess fatigability.

2.  This examiner noted evidence of intervertebral disc 
syndrome (moderate degenerative disc disease) associated with 
the service-connected low back strain.

3.  However, there is no evidence of ankylosis of the 
thoracolumbar spine or demonstrable deformity of a vertebral 
body.

4.  The results of that January 2006 VA examination also 
found the veteran had right and left lower extremity peroneal 
neuropathy secondary to the low back strain and associated 
degenerative disc disease.  The left lower extremity 
exhibited impaired pin prick and light touch, had less than 
half an inch smaller mid-calf than the right, and had a 
slightly weaker hip flexion and extension.  The veteran's 
bilateral lower extremities' condition was manifested by 
bilateral ankle jerk less than normally active, pain, 
decreased compound muscle action potential (CMAP) amplitudes, 
and proximally and distally, and increased motor latencies, 
proximally to a lesser extent distally left and right tibeal 
nerves.




CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 20 
percent for the low back strain.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes (DCs) 5285, 
5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, DC 5293 
(effective from September 23, 2002, to September 26, 2003); 
38 C.F.R. § 4.71a, DCs 5237, 5243 (effective September 26, 
2003).

2.  The requirements also are not met for a rating higher 
than 10 percent for the associated peroneal neuropathy in the 
left lower extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 
(2007).

3.  But resolving all reasonable doubt in the veteran's 
favor, the requirements are met for an additional separate 10 
percent rating for peroneal neuropathy in his right lower 
extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and AMC in March 2002, March 2005, July 2005 and May 
2007:  (1) informed the veteran of the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informed him of the information and evidence that 
VA would obtain and assist him in obtaining; (3) informed him 
of the information and evidence he was expected to provide; 
and (4) requested that he provide any evidence in his 
possession pertaining to his claims, or something to the 
effect that he should "give us everything you've got 
pertaining to your claims."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
AMC complied with the requirements in Dingess when it sent a 
VCAA notice letter in May 2007, following the Board's two 
remands, discussing the downstream disability rating and 
effective date elements of the claims and then went back and 
readjudicated the claims in the January 2008 supplemental 
statement of the case (SSOC).  This is important to point out 
because the Federal Circuit Court recently held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

For an increased-rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 
22 Vet. App. 37 (2008).  Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Id.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

In this case at hand, the Board finds that the RO's and AMC's 
March 2005 and May 2007 notice letters, along with the SOC 
issued in August 2002 and the SSOCs issued in February 2004 
and August 2006, comply with the Court's holding in Vazquez-
Flores.  The SOC and SSOCs informed the veteran of the 
applicable rating criteria.  For example, the March 2005 
letter states:

As we consider your claim, you may submit evidence 
showing that your service-connected low back strain 
ha[s] increased in severity.  This evidence may be 
a statement from you doctor, containing the 
physical and clinical findings, the results of any 
laboratory tests or 
x-rays, and the dates of examinations and tests.  
You may also submit statements from other 
individuals who are able to describe from their 
knowledge and personal observations in what manner 
your disability has become worse.

The Board also finds that the veteran has been advised of the 
need to submit additional evidence as demonstrated by his 
representative's statement in April 2008.


Indeed, these documents specifically contend that the medical 
evidence supports his claim showing a worsening of his 
service-connected low back strain and associated lower 
extremity neuropathy and that these conditions, especially in 
combination, causes significant functional impairment.  
Hence, the representative's statement concerning the 
worsening conditions show an awareness (i.e., actual 
knowledge) of what is necessary to substantiate these claims.  
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  The 
Board also sees the veteran discussed how the worsening of 
his service-connected disabilities affect his daily 
activities and job during his VA examination in January 2006.

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claims under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent medical records the veteran and his representative 
identified.  In addition, VA furnished the veteran 
compensation examinations to determine the severity of his 
low back strain and associated peroneal neuropathy of the 
left lower extremity.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Accordingly, the Board finds that no further 
assistance is needed to meet the requirements of the VCAA or 
Court.

II.  Governing Statutes and Regulations

VA evaluates disabilities by applying a schedule of ratings 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will show 
all of the findings for a specific rating, especially in the 
more fully described grades of disabilities, but VA will 
assign the higher of two evaluations if the disability more 
closely approximates the criteria for that rating.  
Otherwise, VA assigns the lower rating.  38 C.F.R. §§ 4.7, 
4.21.  All reasonable doubt is resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  In assessing the degree of 
disability of a service-connected condition, the disorder and 
reports of rating examinations are to be viewed in relation 
to the whole history.  38 C.F.R. §§ 4.1, 4.2.  See also 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).

As concerning the underlying low back strain, when, as here, 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But another 
recent Court decision held that in determining the present 
level of a disability for any increased-evaluation claim, 
the Board must consider the application of staged ratings.  
See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  This is also true when the veteran timely appeals 
the rating initially assigned following the grant of service 
connection, as is the case with the associated peroneal 
neuropathy affecting his left lower extremity.  See 
Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).



When determining the severity of a musculoskeletal 
disability, which is at least partly rated on the basis of 
range of motion, VA must consider the extent the veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively shown due to the extent of 
his pain/painful motion, limited or excess movement, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when his symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59.

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

A.  Whether the Veteran is Entitled to a Disability Rating 
Higher than 20 Percent for the Low Back Strain

Historically, the RO granted service connection for the low 
back strain in November 1989 and assigned a 20 percent 
disability rating under the then existing criteria for rating 
lumbosacral strain retroactively effective from June 1, 1988.  
38 C.F.R. § 4.71, DC 5295 (2002).  The veteran claims his low 
back strain has gotten worse and wants a higher rating, that 
is, even aside from the separate rating he has received 
during the pendency of this appeal for the associated 
peroneal neuropathy affecting his left lower extremity.  AB 
v. Brown, 6 Vet. App. 35, 38-39 (1993) (the veteran is 
presumed to be seeking the highest possible rating, unless he 
expressly indicates otherwise).



Diseases and Injuries of the Spine

During the pendency of this appeal, VA amended the criteria 
for evaluating diseases and injuries of the spine.  The 
criteria for rating a lumbosacral strain were amended 
effective September 26, 2003.  The criteria prior to 
September 26, 2003 (the "old criteria"), for evaluating a 
lumbosacral strain are:

Severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion....................................40

With muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing 
position.................................20

With characteristic pain on 
motion.......................................10

With slight subjective symptoms 
only....................................0

See 38 C.F.R. § 4.71a, DC 5295 (2002).

As for limitation of motion in the lumbar segment of the 
spine, it was rated as follows:

Severe.................................40

Moderate..............................20

Slight...................................10

See 38 C.F.R. § 4.71a, DC 5292 (2002).



Effective September 26, 2003, the new general rating formula 
for injuries and diseases of the spine (other than 
intervertebral disc syndrome (IVDS)) was revised using more 
objective criteria (the "new criteria").  38 C.F.R. § 4.71a, 
DCs 5235 to 5243.  The new general rating criteria for the 
spine are:

Unfavorable ankylosis of the entire spine 
...........................100 
Unfavorable ankylosis of the entire thoracolumbar spine 
..........50 
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine .........................................40 
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 
....................................30 
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spine contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis 
...........................................20 
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 
335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spine 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height............10

The criteria for evaluating IVDS under 38 C.F.R. § 4.71a, DC 
5293 (2002) ("the old criteria") have changed twice since the 
veteran filed his claim.  The criteria were first revised 
effective September 23, 2002, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003) ("the revised criteria").  Subsequently, they 
were revised again effective September 26, 2003, at which 
time the DC was renumbered to 5243, codified at 38 C.F.R. § 
4.71a, DC 5243 (2005) ("the newly revised criteria").

Under the old criteria for IVDS, 38 C.F.R. § 4.71a, DC 5293 
(2002), a 60 percent rating requires pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  A 
40 percent evaluation requires severe symptoms, recurring 
attacks with intermittent relief.  Moderate symptoms with 
recurring attacks warrant a 20 percent disability evaluation, 
and mild symptoms warrant a 10 percent disability evaluation.  
38 C.F.R. § 4.71a, DC 5293 (2002).

As of September 23, 2002, the veteran also may be rated under 
the revised criteria for IVDS, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003).  The revised criteria provide for two 
possible methods of rating his IVDS.  First, where IVDS 
affects a nerve, the disability may be rated by combining 
separate ratings for chronic neurologic and orthopedic 
manifestations.  Or a rating may be assigned on the basis of 
the total duration of incapacitating episodes.

Incapacitating episodes are rated as follows:  if there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, VA assigns a 60 percent 
rating; if at least 4 weeks but less than 6 weeks - a 40 
percent rating; if at least 2 weeks but less than 4 weeks - a 
20 percent rating; if at least 1 week but less than 2 weeks - 
a 10 percent rating.

Note (1) to the revised criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  Supplementary information in the 
published final regulations states that treatment by a 
physician would not require a visit to a physician's office 
or hospital but would include telephone consultation with a 
physician.  If there are no records of the need for bed rest 
and treatment, by regulation, there were no incapacitating 
episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).

Effective September 26, 2003, the criteria for IVDS were 
again revised ("newly revised criteria").  See 38 C.F.R. § 
4.71a, DC 5243 (2005).  This new regulation includes the same 
language from the previously revised regulation for rating 
IVDS based on the number of incapacitating episodes.  In 
addition, though, it provides that IVDS also may be rated 
under the new general rating formula for diseases and 
injuries of the spine, as discussed above.

For comparison, normal range of motion of the combined 
thoracic and lumbar (i.e., thoracolumbar) segment of the 
spine is forward flexion to 90 degrees; backward extension to 
30 degrees; right and left lateral flexion to 30 degrees; and 
rotation to the right and left sides to 30 degrees.  See 38 
C.F.R. § 4.71a, Plate V (2007).

When, as here, the governing laws or regulations change 
during the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997). 
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only 
prospectively to periods from and after the effective date of 
the amendment.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
prior version shall apply to periods preceding the amendment 
but may also apply after the effective date of the amendment.  
VAOGCPREC 3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 
5110(g) (a liberalizing law shall not be earlier than the 
effective date thereof)).  See, too, 38 C.F.R. § 3.114.

Accordingly, for the period prior to September 23, 2002, only 
the old rating criteria for a lumbosacral strain and IVDS may 
be applied.  Conversely, from September 23, 2002 to September 
26, 2003, the revised criteria for IVDS may also be applied 
if they are more beneficial to the veteran.  And as of 
September 26, 2003, the revised general rating criteria for 
the spine and the newly revised criteria for IVDS also may be 
applied, but again, only if they are more beneficial to him.



Legal Analysis

VA furnished the veteran a compensation examination in 
January 2006, on remand, to assess the severity of his low 
back strain.  During the examination, he reported 
experiencing pain from his neck all the way down to the end 
of his spine, and he said the pain had gotten progressively 
worse.  He also reported experiencing pain down the front and 
back of his left leg, especially in the anterior thigh.  He 
indicated that he had no history of hospitalization or 
surgery nor any bowel or bladder impairment.  He also 
reported that his low back strain causes mild fatigue and 
decreased motion as well as moderate weakness and stiffness.  
Objective findings revealed no evidence of ankylosis, spasm, 
atrophy or pain on motion.  However, he had mild guarding, 
tenderness and weakness.  Range of motion testing exhibited 
60 degrees of flexion with pain at 60 degrees, 10 degrees of 
extension with pain at 10 degrees, 10 degrees of lateral 
flexion with pain at 10 degrees, 20 degrees of right lateral 
flexion with pain at 20 degrees, and 10 degrees of right and 
left lateral rotation with pain at 10 degrees.  X-rays 
revealed marked degenerative changes at the L4-L5 and L5-S1 
disc levels.

The VA compensation examiner diagnosed moderate degenerative 
disc disease of the lumbar spine (L4-L5, L5-S1) with possible 
neuropathy, peroneal, axonal, as evidenced by the nerve 
conduction study.  The examiner also noted this condition has 
no significant effects on the veteran's occupation.  It has 
mild effects on his daily activities such as shopping, 
exercising, traveling and dressing, moderate effects on 
chores, but it prevents sports and recreation.

With respect to the DeLuca criteria, the examiner described 
the veteran's "limitation of motion on repetitive use" as 
50 to 60 degrees on flexion due to pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 
4.40, 4.45, 4.59.



In a May 2007 addendum to clarify this VA examiner's 
statement referring to the veteran's additional limitation of 
motion from 50 to 60 degrees due to repetitive use, this 
examiner explained that this statement referred to the 
complete extent of the "limitation of motion" (i.e., a 
total of 10 degrees of additional limited motion), as opposed 
to the range of motion (50-60 degrees of limited motion).  
Hence, the examiner indicated that, after repetitive motion 
testing, there was 10 degrees of limited motion (total) 
rather than 50-60 degrees of limited motion (a range) with 
pain at 50 degrees of flexion as compared to the initial 
measure of pain at 60 degrees of flexion.

The RO rated the veteran's low back disorder partly under DC 
5295 for lumbosacral strain.  See 38 C.F.R. § 4.71a, DC 5295 
(2002).  He currently has a 20 percent rating under this 
code.  As noted, a higher 40 percent rating under DC 5295 
requires a severe lumbosacral strain with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending to standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  The results 
of the January 2006 VA examination, however, do not show the 
veteran has this level of additional disability to support 
assigning a higher 40 percent rating under the former DC 
5295.  For example, he has some limitation of flexion (to 50 
degrees, when considering his pain) but this does not 
demonstrate "marked limitation of forward bending" in a 
standing position.  The examiner described the severity of 
the low back strain as "moderate," and that overall 
assessment of the disability took into account the extent of 
the veteran's limitation of motion.  The examiner's use of 
this descriptive term in assessing the severity of the 
disability, while not altogether dispositive of the rating 
that should be assigned, nonetheless is probative evidence to 
be considered in making this important determination.  
38 C.F.R. §§ 4.2, 4.6.

As mentioned, according to the former DC 5292, moderate 
limitation of motion of the lumbar segment of the spine is 
rated as 20-percent disabling, whereas a higher 40 percent 
rating requires severe limitation of motion.  In the VA 
examiner's opinion, the veteran has moderate, not severe, 
limitation of motion.

Furthermore, the veteran does not have a demonstrable 
deformity of the L1 vertebra, so a higher rating also is not 
available under the former DC 5285.  In this regard, January 
2006 X-rays found no evidence of fracture or subluxation of 
the veteran's lumbar spine.  So a higher evaluation under DC 
5285 is not permissible either.

Moreover, the veteran's low back strain does not warrant a 
higher evaluation under the former DC 5293 for IVDS.  Under 
the former DC 5293, a 40 percent rating requires severe, 
recurring attacks with intermittent relief.  Once again, 
though, the January 2006 VA examiner characterized the 
veteran's low back strain as "moderate" and this doctor 
found no significant effects on the veteran's occupation and 
generally only mild to moderate effects on his daily 
activities, except for sports and recreation.  Hence, the 
veteran's low back symptoms cannot be characterized as severe 
and, therefore, do not warrant a higher 40 percent rating 
under the former DC 5293.

The veteran also does not have ankylosis, either favorable or 
unfavorable, to warrant assigning a rating higher than 20 
percent under the former DCs 5286 and 5289.  He does not have 
unfavorable ankylosis of his entire thoracolumbar spine 
(collectively referring to the thoracic and lumbar segments) 
to warrant assigning a rating higher than 20 percent under 
the revised DCs 5237-5243, either.  Although he has 
"moderate" limitation of motion in his lumbar spine, he has 
retained some quantifiable measure of movement in all 
directions (forward flexion, backward extension, left and 
right lateral bending and rotation).  So, by definition, his 
lumbar spine is not ankylosed.  38 C.F.R. § 4.71a, DCs 5235-
5243, Note (5).  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th ed. 1987)].



With respect to the new criteria, the veteran's low back 
strain only warrants a 20 percent rating.  Under DC 5237, 
forward flexion of 50 degrees (considering the effect pain 
has on his range of motion) only supports a 20 percent rating 
as his range of motion is greater than 30 degrees but less 
than 60 degrees.  See, again, the results of his January 2006 
VA examination.  And it is worth reiterating this is true 
even considering the effect his pain has on his range of 
motion - keeping in mind that, as the VA examiner clarified, 
the pain effectively reduced the veteran's range of motion 
from 60 to 50 degrees on repetitive testing.

The veteran already has a separate, additional rating for the 
neurological manifestations of his low back disability under 
DC 8520, for incomplete paralysis of the sciatic nerve.  
38 C.F.R. § 4.71a DC 5237 Note (1).  Note (1) under the new 
criteria states that objective neurological abnormalities are 
to be rated separately.  And the ancillary issue of whether 
this is the appropriate rating for this additional disability 
affecting his left lower extremity will be addressed when 
discussing the merits of this additional claim later in this 
decision.

Under the revised and newly revised criteria for IVDS, the 
veteran is not entitled to a rating higher than 20 percent.  
This is because there is no evidence of incapacitating 
episodes as a result of his low back strain.  38 C.F.R. § 
4.71a, DC 5293 and 5243 (2003 and 2007).  In this regard, the 
veteran specifically denied any episodes of incapacitation 
during his VA examination in January 2006, and there is no 
indication of doctor-prescribed bedrest.

Hence, a 20 percent rating represents the maximum level of 
disability from the veteran's low back strain since one year 
prior to filing his current claim for a higher rating.  So 
the Board may not "stage" his rating under Hart.  See also 
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2007).

For these reasons and bases, VA must deny the claim for a 
rating higher than 20 percent for the veteran's low back 
strain because the preponderance of the evidence is 
unfavorable - meaning there is no reasonable doubt to resolve 
in his favor.  See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).



B.  Whether the Veteran is Entitled to a Rating Higher than 
10 Percent for Peroneal Neuropathy of the Left Lower 
Extremity - to Include Consideration of Whether he is 
Entitled to Additional Compensation for the same Impairment 
in his Right Lower Extremity

The RO granted service connection for the residual peroneal 
neuropathy of the left lower extremity in August 2006 and 
assigned a separate 10 percent rating for this additional 
disability retroactively effective from January 26, 2006 (the 
date of the veteran's VA compensation examination showing he 
had neuropathy in this lower extremity associated with his 
low back strain).  The RO rated this neuropathy as mild 
paralysis of the sciatic nerve under 38 C.F.R. § 4.124a, DC 
8520 (2007).  

Under Diagnostic Code 8520, VA provides a 10 percent 
evaluation for mild incomplete paralysis of the sciatic 
nerve; a 20 percent evaluation requires moderate incomplete 
paralysis of the sciatic nerve; a 40 percent evaluation 
requires moderately severe incomplete paralysis; a 60 percent 
evaluation requires severe incomplete paralysis with marked 
muscular atrophy; an 80 percent evaluation requires complete 
paralysis of the sciatic nerve.  When there is complete 
paralysis, the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost.  

In January 2006, as part of the compensation examination for 
his low back strain, VA also furnished the veteran a 
neurologic examination to determine the nature and extent of 
any associated abnormalities.  When examined, he denied any 
bowel or bladder impairment, but he did note daily leg or 
foot weakness, falls, dizziness, and unsteadiness.  Objective 
findings indicated that his left mid-calf was less than half 
an inch smaller than his right calf.  Motor testing revealed 
a relatively normal right leg but a somewhat weaker left leg.  
A sensory examination noted that the veteran's lower left 
extremity had an impaired pinprick and light touch while his 
right lower extremity was within normal limits.  A reflex 
examination demonstrated that his bilateral ankle jerk was 
less than normally active (hypoactive).  A nerve conduction 
study indicated decreased CMAP amplitudes, proximally and 
distally, right and left peroneal nerves and increased motor 
latencies, proximally to a lesser extent distally left and 
right tibeal nerves.

Consequently, this examiner diagnosed moderate degenerative 
disc disease of the lumbar spine with possible neuropathy, 
peroneal, axonal, as evidenced by the nerve conduction study.  
The examiner opined that, while the nerve conduction study 
did not report sciatic neuropathy, it did note possible 
neuropathy, peroneal, axonal, and can also be seen in chronic 
radiculopathies.

Based on the evidence of record, the Board finds that the 
January 2006 neurological findings are consistent with 
separate 10 percent ratings under DC 8520 for each lower 
extremity (that is, not only the left lower extremity, but 
also the right).  As noted, the left lower extremity has an 
impaired pinprick and light touch.  The left ankle jerk also 
demonstrated a less than normally active result.  Indeed, 
the examination revealed decreased CMAP amplitudes, 
proximally and distally, left peroneal nerve.  In addition, 
the study showed increased motor latencies, proximally and to 
a lesser extent distally in the left tibeal nerve.  But there 
is only minimal muscle atrophy (less than half an inch 
difference between the circumferences of the veteran's left 
mid-calf versus his right mid-calf).  Hence, the record only 
shows mild, incomplete paralysis of his left lower extremity.

The results of the VA neurologic evaluation, however, 
including in particular the nerve conduction study, confirmed 
the neuropathy is not just affecting the veteran's left lower 
extremity, but also his right lower extremity, albeit not 
necessarily to the same extent.  The examination demonstrated 
decreased CMAP amplitudes, proximally and distally, in the 
right peroneal nerve.  In addition, the study showed 
increased motor latencies, proximally and to a lesser extent 
distally in the right tibeal nerve.  The right ankle jerk 
also demonstrated a less than normally active result.  
However, the veteran's right lower extremity had a normal 
pinprick, light touch, and position sense with no muscular 
atrophy.  So resolving all reasonable doubt in his favor, the 
evidence of record supports also assigning a separate 10 
percent rating for mild incomplete paralysis of the peroneal 
nerve in his right lower extremity.  See EF v. Derwinski, 1 
Vet App 324 (1991) (VA must consider all basis of entitlement 
reasonably raised by the record).  See, too, Verdon v. Brown, 
8 Vet. App. 529, 533 (1996) and Brannon v. West, 12 Vet. App. 
32 (1998).

These 10 percent ratings for each lower extremity represent 
the maximum level of disability from the bilateral peroneal 
neuropathy since the effective date of these initial ratings 
(when these findings were shown during the January 26, 2006 
VA examination), so the Board may not "stage" these initial 
ratings under Fenderson.

Extraschedular Consideration

The veteran also has not shown that his service-connected low 
back strain and bilateral peroneal neuropathy disabilities 
have markedly interfered with his employment, meaning above 
and beyond that contemplated by his schedular ratings - 20, 
10 and 10 percent, respectively.  Indeed, the January 2006 VA 
examiner found these conditions have no significant effects 
on the veteran's occupation.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See 38 C.F.R. § 4.1.  
The veteran also has not shown that his service-connected 
low back strain and bilateral peroneal neuropathy 
disabilities have necessitated frequent periods of 
hospitalization or otherwise rendered impracticable the 
application of the regular schedular standards.  The vast 
majority, if not all, of his evaluation and treatment has 
been on an outpatient basis, not as an inpatient.  
Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).




ORDER

The claim for a disability rating higher than 20 percent for 
the low back strain is denied.

The claim for an initial disability rating higher than 10 
percent for the associated peroneal neuropathy of the left 
lower extremity also is denied.

However, another separate, 10 percent rating is granted for 
the associated peroneal neuropathy also affecting the right 
lower extremity, subject to the laws and regulations 
governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


